Interim Decision #1311

MATTER

of Pnur.Anaimplr

In DEPORTATION Proceedings
A-6705791
Decidedby Board December 10,1963
(1) An illegitimate child could not derive U.S. citizenship under section 314 of
the Nationality Act of 1940.
(2) Although both his admission to the United States for permanent residence
and his mother's naturalization as a U.S. citizen occurred while he was under
16 years of age, an illegitimate child born January 1, 1932 in Finland, did not
derive U.S. citizenship under section 321(a) (3) of the Immigration and
Nationality Act, since he was over 10 years of age on December 24, 1952, the

effective date of the Act.
(3) Since conviction within the meaning of section 241(a) (4), Immigration
and Nationality Act, exists when the•following elements are present: (1) if
there has been a Judicial finding of guilt, (2) the court takes action which
brings the case in the category of those which are pending for consideration by
the court—the court orders that the defendant be fined or incarcerated or the
court suspends the imposition of sentence, and (3) the action of the court is
considered a con -victim by the state court for at least some purpose, an auen
convicted on a plea of guilty of the crime of simple robbery by a Colorado court
which ordered imposition of sentence suspended and placed him on probation
for 5 years has been convicted.
CHARGE :

Order : Act of 1952—Section 241 (a) (4) [8 U.S.O. 1251(a) (4) ]—Convicted of
two crimes after entry, to wit, simple robbery and statutory rape.

The case comes forward on appeal from the decision of the special
inquiry officer dated May 23, 1963 ordering respondent deported to
Finland on the charge contained in the order to show cause.
The first issue is that of alienage. The respondent was born out
of wedlock on January 1, 1932 in Finland. The respondent's mother
was

naturalized on January 15, 1945 in the United States District

Court at New York. The respondent was admitted to the 'United
States for permanent residence on June 16, 1947. At the time of his
admission to the United States he was under 16 years of age, being 15
years and five months old. Since the mother's naturalization and the
708-450--05----27

401

Interim Decision *1311
respondent's lawful admission for permanent residence occurred subsequent to the effective date of the Nationality Act of 1940 on January
18, 1941, the respondent could not acquire United States citizenship

under the provisions of section 2172 of the Revised Statutes of the
United States.
Counsel urges that respondent is a United States citizen under
section 314(a) or section 314(b) of the Nationality Act of 1940 or,
in any event, under section 321 (a) (3) of the Immigration and Nationality Act. Section 314 of the Nationality Act of 1940 provides
that a child born outside the United States of alient parents, or of
an alien parent and a citizen parent who has subsequently lost citizenship of the United States, becomes a citizen upon fulfillment of the
following conditions :
(a) The naturalization of both parents; or
(b) The naturalization of the surviving parent if one of the parents
is deceased; * * *
(e) The naturalization of the parent having legal custody of the
child when there has been a legal separation of the parents; and if( d) Such naturalization takes place while said child is under the age
of eighteen years; and
(e) Such child * * * thereafter begins to reside permanently in the
United States while under the age of eighteen years.
Counsel concedes that the respondent is an illegitimate child and
that there has never been any adjudication of paternity. He argues
that in this case the mother is to be considered as the parent or that
there should be a presumption of death of the putative father and that
the surviving parent is the mother. He cites several cases dealing with
legitimate children where the surviving parent was divorced with the
right of custody which was sufficient for derivation of citizenship and
another case involving a widowed mother who became a citizen while
her legitimate child was a minor residing in the United States. 1
It may be pointed out that the cited cases involve legitimate children
and there is no evidence in the instant case that the mother is the
surviving parent or that the putative father has died. 2 In the report of
the Committee on the Judiciary pursuant to Senate Resolution 137 it
was recognized that under the 1940 Act a child born out of wedlock
and never legitimated could not derive United States citizenship either
through the naturalization of the putative father or through his
1

Petition of Boasky, 77 F. Supp. 832 (S.D. Mich., 1948) ; In re Graf, 277 F. 969

(D. Md., 1922).

Matter of D

—

W M , 9 L & N. Dee. 633 involved an adopted child and is
—

—

not pertinent.

402

Interim Decision #1311
mother? 'However, in granting naturalization to a foreign born
illegitimate child, who was born on July 13, 1944, was admitted to the
United States for permanent residence on July 26, 1947 and whose
mother became naturalized on September 1, 1950 petitioned for her
illegitimate child under section 322 of the 1952 Act, the court by
granting such naturalization indicated that automatic derivative
citizenship would. not have been available to such a child under the
1940 Act.4
Counsel also urges that the respondent derived citizenship under the
provisions of section 321(a) (3) of the Immigration and Nationality
Act. This section provides for acquisition of citizenship upon the
naturalization of the mother if the child was born out of wedlock and
the paternity of the child has not been established by legitimization

and if such naturalization takes place while such child is under the age
of 16 years; and such child is residing in the United States pursuant to
a lawful admission for permanent residence at the time of the naturalization of such parent or thereafter begins to reside permanently in the
United States while under the age of 16 years.
In Matter of L—,7 I. & N. Dec. 512, after first noting that under the
Nationality Act of 1940 a child born out of wedlock did not derive
citizenship through its mother, the facts were that the subject was
born out of wedlock on April 1, 1938 in Martinique, the mother was
naturalized on November 20, 1951 and the subject was admitted for
permanent residence on December 4, 1953. In analyzing section 321(a)
of the Immigration and Nationality Act, the following basic requirements were set forth: (1) that the parent or parents be naturalized;
(2) that such naturalization take place while the child is under the
age of 16 years; and (3) that the child take up lawful permanent residence in the United. States before reaching the age of 16 years. It was
held that the subject acquired United Stales citizenship upon his

lawful admission to the United States for permanent residence on
December 4, 1953. Likewise, in Matter of T—, 7 L & N. Dee. 679, a
child born out of wedlock was held to have acquired citizenship under
section 321(a) of the Immigration and Nationality Act when she
reentered the United States as a returning resident in 1955 prior to
her 16th birthday, her mother having been naturalized a United States
citizen in November 1952. It was held that the law in effect when the
'Senate Report No. 1515, 81st Cong., 1st Sess., 708. Under section 102(h) of
the 1940 Act (8 U.S.C. 502(h), 1942 ed.) the term "child" included a child legitimated -under the law of the child's residence or domicile whether in the United
States or elsewhere; also a child adopted in the United States, provided such
legitimation or adoption takes place before the child reaches the age of 16 years
and the child is in the legal custody of the legitimating or adopting parent or

parents.
•.7a re Howard's Petition,147 F. Supp 676 (W.D. Mo. W.D., 1956).

403

Interim Decision #1311
last material condition is met is controlling; that one of the conditions
of section 321 set forth in subsection (5) is that the child must begin
to reside permanently in the United States or must have been lawfully
admitted to the United States for permanent residence while under
the age of 16 years. The original entry of the applicant in 1948, prior
to the Immigration and Nationality Act. of 1952, did not operate to
confer upon her any derivative citizenship under section 321(a) of
the Act. However, her reentry in 1955 while she was still under 16
years of age operated to confer derivative citizenship under section
321(a) of the 1952 Act.
In. Matter of L—, 8 I. & N. Dec. 272, the respondent, an illegitimate
child, was born in Jamaica on September 21, 1938. He was lawfully
admitted to the United States for permanent residence on June 2,1949
when about 10 years of age. His mother was naturalised on December
12, 1949 when respondent was 11 years of age. The Board quoted with
approval the special inquiry officer's order that there was no doubt that
under the law in effect at the time the respondent entered the United
States and at the time of his mother's naturalization, section 314 of
the Nationality Act of 1940 did not provide for derivation of United
States citizenship through the naturalization of his mother because he
was an illegitimate child. The Board then went on to restate the holding in Matter of L—, 7 I. & N. Dee. 512, that the basic requirements
of section 321. of the 1952 Act were that: (1) the parents or parent
be naturalized.; (2) such naturalization take place while the child is
under the age of 16 years; and (3) the child takes up lawful permanent
residence in the United States before reaching the age of 16 years.
It was not necessarily the passage of the Act which was the last material condition but the fact that number two of the three material
conditions is an. "open condition", a continuing situation, permitting
the statute to bestow citizenship on respondent so long as he was under
the age of 16 when the law was passed. The Board referred to the case
of Espiadola v. Barber, 152 F. Supp. 829 (N.D. Cal., 1957), as not a
binding precedent because Espindola was past 16 when the 1952 Act
became effective and clearly could not have brought himself within
the terms of section 321 of the Immigration and Nationality Act.
The case of Espinclola v. Barber, supra, involved an alien illegitimate son, born. October 22, 1935 whose mother became a naturalized
citizen on March 7, 1950. The plaintiff was lawfully admitted to the
United States for permanent residence on September 4, 1943. The
court then cited the legislative history contained in Senate Report No.
1515, 81st Cong., 1st Sees., 708, for recognition of the fact that under
the 1940 Act a child born out of wedlock and never legitimated could

not derive United States citizenship under the naturalization of either
404

Interim Decision #1311
his father or mother. Turning to section 321(a) (3) of the Immigration and Nationality Act (8 U.S.C. 1243(a) (3) ), the court stated that
it was clear that Congress intended to and did change the law in this
regard in 1952 and did not intend, by the Act of that year, merely to
restate what it thought the prior law had been. The court held that the
1952 Act could not be construed as having retroactive effect by the
broad language of the savings clause set forth in section 405 (Title 8
U.S.C.A. 1101, note). It held that the language of the savings clause
was broad enough to apply as well when the Government is relying
on the provision; that the plaintiff, prior to the 1952 Act, had the
"status" or "condition" of an alien not eligible to claim derivative citizenship and in view of the savings clause, section 321(a) (3) of the
1952 Act could not operate to affect that "status" or "condition". The
court cited United States v. Menaselte, 348 U.S. 528 and other cases

and held that the savings clause could not operate to affect the plaintiff's "status" or "condition" and that the plaintiff was not a citizen
of the United States.
In the instant case the respondent was not eligible for derivative
citizenship under the 1940 Act or any prior Act. The respondent was
over 20 years of age when section 321(a) (3) of the Immigration and
Nationality Act became effective on December 2/1, 1952. The Act had

no retroactive effect and there was no status or condition to be affected
by the savings clause inasmuch as the respondent was an alien under
prior law and could not benefit by the new Act because he was then
overage. It is concluded that alienage has been established.
The crimes which form the basis of the specification in the order
to show cause are simple robbery for which the respondent was convicted in September 1955 in Colorado and statutory rape in violation
of Conneetieut statutes for which the respondent was convicted on
March 22, 1900. The crimes were committed respectively on August
29, 1955 and January 10, 1960. From the very nature of the crimes

and the interval in time and locale of their commission, it is obvious
that they did not arise out of a single scheme of criminal misconduct.
Counsel at oral argument raises the contention that the record of
the crime in Colorado did not establish a conviction. He does not dispute the fact that the crime involves moral turpitude. However, the
record of conviction shows that on September 26, 1955 in the District
Court in and for the City and County of Denver, Colorado the court
found that the evidence sustained the plea of guilty entered by the
defendant; that the cause was continued for hearing on the probation
report; that on September 28, 1955 the court granted the petition of
the defendant that he be placed on the county work gang for a period
of 90 days and further ordered that the cause be continued for hearing

on probation; that on December 21, 1959, the court after hearing and
405

Interim Decision #1311
the report of the probation officer, ordered that imposition of sentence
be suspended -for a period of five years, the court to retain jurisdiction
until that time, and that defendant be released from custody.

The main force of counsel's argument is that the action of the court
in suspending the imposition of sentence for five years and placing
respondent upon probation did not result in such a finality of conviction as would sustain the order of deportation, citing Pino v. Landon,
349 U.S. 901 (1955), as well as certain other Colorado eases. At the
outset it may be noted that the order to show cause is predicated upon
the second section of section 241(a) (4) which renders deportable an
alien who at any time after entry is convicted of two crimes involving
moral turpitude, not arising out of a single scheme of criminal misconduct, regardless of whether confined therefor and regardless of
whether the convictions were in a single trial. It may be noted that
the statute, 39-16-6 Colorado Revised Statutes of 1958, empowers the
court to grant probation and provides that the period of probation
together with any extension thereof shall not exceed five years.
The deportation statute does not make confinement the test of deportability but concerns itself with conviction solely. In one of the
cases cited by counsel 5 it was held that in a criminal ease the sentence
is the judgment and that a. judgment need not be entered upon a
verdict.
The matter involved in the hearing has been the subject of previous
adjudication. In the latest case of Marino Gutierrez v. Immigration
and Naturalization Service, No. 18565 (9th Cir., October 11, 1968),
there was involved an alien who was convicted in California on a narcotic charge, was found guilty by the court which ordered a probation

report and continued proceedings; thereafter the court suspended proceedings and placed the petitioner on probation_ On review the petitioner contended that the Immigration Service erred in determining
that the appellant had been convicted of a crime which subjected him
to deportation and erred in. finding that the proceedings upon which
the appellant was found guilty had reached such finality that an order
of -deportation could be predicated thereon. The court noted that the
statute required only a conviction and not a, judgment of conviction
and that under California law the word "convicted" signified the status
of a person after entry of a plea of guilty to a criminal charge or
against whom a verdict of guilty of a criminal charge has been returned by a jury; and the phrase "a judgment of conviction" means the
imposition of a sentence upon a person who has been convicted of a
criminal charge after a plea of guilty or the rendition of a guilty
a

Loos v. People, 268 P. 536.
406

Interim. Decision #1311
verdict" The court also shared the views expressed in ArrellanoFlores v. Hoy, 262 F. 2d 667 (9th Cir., 1958), cert. den. 362 U.S. 921,
that it was inclined to believe that perhaps here Congress intended to
do its own defining rather than leave the matter to the variable state
statutes. Credence for this view can be found in the fact that the
present statute reads "convicted" while its predecessor read "convicted
and sentenced." It 'would appear that federal courts have generally
taken the view that a plea of guilty or finding of guilty, which is in
repose and remains undisturbed amounts to a conviction. The court
went on to distinguish the case of Pino v. Landon, 349 U.S. 901, which
involved a. Massachusetts procedure within which the petitioner had
the right to a trial de novo in the superior court if he took an appeal
from the District Court, the District Court suspended the imposition

for one year and placed the sentence on file with the crucial difference
that if the court ever removed the case from file to require the petitioner to serve the sentence, be would then he entitled to a de novo
review on appeal. The court held that under these circumstances,
especially the availability of the de novo review, there was no adjudication which could be recognized as final in Massachusetts that the
petitioner had committed any crime.
In the instant case there was a conviction

pursuant to the respondent's plea of guilty which was appealable. It was not necessary that a
judgment of conviction be entered upon the verdict of guilty. The
difference from the situation existing in the case of Pino v. Landon,
supra, is obvious.
The administrative decision cited by counsel, Matter of J—, 7 1. & N.
Dec. 580, concerned a case in Florida in which the court had postponed
imposition of sentence. The decision noted that unlike the cases which
suspended imposition of sentence which have been held to constitute a
final conviction, this postponement of imposition of sentence did not

support a finding of deportability.
Later administrative decisions have recognized that for deportation
purposes a conviction exists where the following elements are present:
(1) if there has been a judicial finding of guilt, (2) the court takes
action which birings the case in the category of those which are pending
for consideration by the court—the court orders that the defendant be
fined or incarcerated or the court suspends the imposition of sentence,
and (3) the action of the court, is considered a. conviction by the state
court for at least some purpcise. 7 It is concluded that in the instant
Citing Adams v. United States, 299 F. 2d 327 (9th 01r., 1962) ; HernandezVatensudos v. Rosenberg, 304 F. 2d 639 (9th 01r., 1932) ; Zabanazad v. Rosenberg, 306 F. 2d 861 (9th Mr., 1962).
Matter of L—R—, 8 L & N. Dec. 209; Matter of M—D—, 9 1. & N. Dec. 172;
Matter of R—R—, 7 1. & N. Dee. 478.

407

Interim Decision #1311
ease the conviction for simple robbery in Colorado meets this test of
finality of conviction. The second conviction, of statutory rape in
Connecticut, clearly involves moral turpitude also. It is concluded
that the charge contained in the order to show cause is sustained.
The respondent is not eligible for adjustment of status pursuant to
section 945 of the Immigration and Nationality Act because he was

originally lawfully admitted for permanent residence and subsequently
became deportable, a fact which does not vitiate his prior lawful
entry.2 He is ineligible for voluntary departure because the crime
of rape was committed in January 1960, within the five-year period for
which good moral character must be established.°
The respondent has a, citizen wife and two citizen minor children.
However, he has been separated front his wife for two years. Tho
separation was caused by respondent's drinking and gambling and his

wife did not know of his arrest for statutory rape. However, she
indicates a willingness to give him another chance s even though the

respondent has contributed but little to her support. However, as has
already been. pointed out, the respondent is not eligible for discretionary relief. The appeal will be dismissed.
ORDER : It is ordered that the appeal be and the same is hereby
dismissed.
'Matter of Da. gava, Int. Dee. No. 1288.
° Section 101(f) (3) of the Immigration. and Nationality Act (8 U.S.C.
1101(f) ( 3))-

408

